442 F.2d 1036
UNITED STATES of America, Plaintiff-Appellee,v.John O. TUDISCA, Defendant-Appellant.
No. 30665 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
January 1, 1971.

Appeal from United States District Court for the Southern District of Florida, Joe Eaton, District Judge.
Lawrence S. Katz, Miami Beach, Fla., for defendant-appellant.
Robert W. Rust, U. S. Atty., J. V. Eskenazi, Asst. U. S. Atty., by Kenneth G. Oertel, Asst. U. S. Atty., Miami, Fla., for plaintiff-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966